DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the appeal brief filed on 11/17/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }



Response to Arguments
Applicant’s response in the Appeal Brief filed 11/17/2020 has been fully considered. Applicant’s cancellation of claims 33, 40, 45, and 52 overcomes the previous objection. Applicant’s arguments regarding the prior art rejection under 35 U.S.C. 103 in view of Terrill and Tada fails due to the incompatibility of the immersive solder plating at a remote location of Tada with the solder paste of Terrill are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mori et al. (US 4,878,610).
Applicant’s arguments regarding the rejections under 35 U.S.C. 112 have been fully considered but are not persuasive. Applicant argued paragraphs 21 and 22 of the specification provide a written description for the attachment medium being more than one layer such that the claims are not indefinite.
	However, the ‘attachment medium’ that results from the step of lines 4-6 of claim 1 or lines 3-5 of claim 9, as claimed, has been interpreted as a layer such as layer 11 in Figure 2. The “attachment medium” as it is established in the claims is the layer to which the die is mounted, as it is the ‘coating’ step that results in the “coated leadframe” and the claims further require “mounting a die on the ‘coated leadframe,’” claim 1, lines 9-10 and claim 9, line 7. In addition, for claim 1, layers 13, 15 or 17, the “other solder paste layers” of paragraph 22, do not fall within the scope of the ‘attachment medium’ resulting from the step of lines 4-6 as the claim further requires “completing assembly of the QFN stack at the stack assembly station,” thereby explicitly excluding returning the stack to the remote location for additional solder applications. The other solder layers applied as the stack is built up thus being excluded from the scope of “an attachment medium” as claimed, the requirement of claims 35, 36, 42, 47, 48, and 54, that the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 36, 42, 47, 48, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In reference to claims 35, 36, 42, 47, 48, and 54, the claims require the attachment medium to be more than one layer, however this is not disclosed. As claimed in claims 1 and 9, the attachment medium is the layer coated on the leadframe at a location remote from the assembly station. While the package as a whole is disclosed as including multiple layers of attachment medium after the entire stack is built up, see for example paragraphs 21 and 22 of the specification, the attachment medium as claimed is not described as being more than one layer. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 36, 42, 47, 48, and 54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claims 35, 36, 42, 47, 48, and 54, the claims require the attachment medium to be more than one layer, however the attachment medium as claimed is the layer coated on the lead frame at a remote location and it is the entire stack after it is built up that is disclosed as having more than one layer, applied one layer at a time. Thus the scope of ‘attachment medium’ in the claims is indefinite.
For purposes of examination, the claims have been interpreted to mean the package includes more than one layer of attachment medium, consistent with layers 11, 13, 15, and 17 in Applicant’s Figure 2 for example.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5-8, 22, 31, 35-37 42, 9, 12-15, 27, 43, 47-49, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610).
In reference to claim 1, Terrill et al. (US 2014/0273344), hereafter “Terrill,” discloses a method of making a quad flat no lead (QFN) package having a QFN stack that is to be assembled at a stack assembly station, the method comprising: 
coating at least a portion, but not all of a leadframe for the QFN package with an attachment medium, 428 in Figure 13, to provide a coated leadframe, paragraph 65;
mounting a die, 414 in Figure 14, on the coated leadframe at the stack assembly station to form the QFN stack, paragraph 66;
completing assembly of the QFN stack, paragraph 72;
heating the assembled QFN stack, paragraph 73; and
encapsulating the assembled QFN stack in mold compound after the heating, paragraph 74.
Terrill does not disclose coating at least a portion of the leadframe for the QFN package with an attachment medium at a location remote from a stack assembly station, transferring the coated leadframe from the remote location to the stack assembly station and is silent regarding completing the QFN stack at the stack assembly station.
Mori et al. (US 4,878,610), hereafter “Mori,” discloses a method of making a semiconductor device package including teaching coating at least a portion of the leadframe for the package with an attachment medium at a location 5 remote from a stack assembly station 6, transferring the coated leadframe from the remote location 5 to the stack assembly station 6, and 
	In reference to claim 5, Terrill discloses the coated portion of the leadframe is at least a portion of a die attachment pad, 408 in Figures 13 and 14, of the leadframe, paragraph 65.
In reference to claim 6, Terrill discloses the coated portion of the leadframe is at least one lead of the leadframe, paragraph 65.
In reference to claim 7, Terrill discloses the attachment medium comprises solder paste, paragraph 65.
In reference to claim 8, Terrill discloses the attachment medium comprises epoxy paste, paragraph 65.
In reference to claim 22, Terrill discloses the heating of the assembled QFN stack comprises heating to reflow the solder paste, paragraph 73.
In reference to claim 31, Terrill discloses the attachment medium is solder paste, paragraph 65.
In reference to claim 35, Terrill discloses more than one solder paste attachment medium layer, 428, 426, 424, and 422 in Figure 21.

In reference to claim 37, Terrill discloses the attachment medium is epoxy, paragraph 65.
In reference to claim 42, Terrill discloses more than one epoxy attachment medium layer, 428, 426, 424, and 422 in Figure 21.
In reference to claim 9, Terrill discloses a method of making integrated circuit (IC) package that is to be assembled at a stack assembly station, the method comprising: 
coating at least a portion, but not all, of a leadframe for the IC package with an attachment medium, 428 in Figure 13, to provide a coated leadframe, paragraph 65;
mounting a die, 414 in Figure 14, to the coated leadframe at the assembly station, paragraph 66;
heating the assembled die and leadframe, paragraph 73; and
encapsulating the assembled die and leadframe in mold compound after the heating, paragraph 74.
Terrill does not disclose coating at least a portion of the leadframe for the IC package with an attachment medium at a location remote from a stack assembly station, transferring the coated leadframe from the remote location to the stack assembly station.
Mori discloses a method of making a semiconductor device package including teaching coating at least a portion of the leadframe for the package with an attachment medium at a location 5 remote from a stack assembly station 6, transferring the coated leadframe from the remote location 5 to the stack assembly station 6, and completing the stack at the stack assembly station, col. 4 lines 31-39 and 50-53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat at least a portion of the leadframe for 
In reference to claim 12, Terrill discloses the coated portion of the leadframe is at least a portion of a die attachment pad, 408 in Figures 13 and 14, of the leadframe, paragraph 65.
In reference to claim 13, Terrill discloses the coated portion of the leadframe is at least one lead of the leadframe, paragraph 65.
In reference to claim 14, Terrill discloses the attachment medium comprises solder paste, paragraph 65.
In reference to claim 15, Terrill discloses the attachment medium comprises epoxy paste, paragraph 65.
In reference to claim 27, Terrill discloses the heating of the assembled QFN stack comprises heating to reflow the solder paste, paragraph 73.
In reference to claim 43, Terrill discloses the attachment medium is solder paste, paragraph 65.
In reference to claim 47, Terrill discloses more than one solder paste attachment medium layer, 428, 426, 424, and 422 in Figure 21.
In reference to claim 48, Terrill discloses the solder paste layers are applied one layer at a time, paragraphs 65, 67, 69, and 71.
In reference to claim 49, Terrill discloses the attachment medium is epoxy, paragraph 65.
.

Claims 21, 23, 25, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) as applied to claims 1 and 22 and 9 and 27 above, and further in view of Horie (US 2002/0014704).
In reference to claims 23 and 28, Terrill in view of Mori is silent regarding the heating being performed using a reflow furnace.
Horie (US 2002/0014704), hereafter “Horie,” discloses a method of making a semiconductor device package including teaching heating being performed using a reflow furnace, paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating to be performed using a reflow furnace. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting a known heating apparatus.
In reference to claims 25 and 30, Terrill in view of Mori is silent regarding the heating occurring at a location remote from the assembly station.
Horie discloses the heating occurring at a location remote from the assembly station, implied by the “intermediate assembly of the chip 90 and the frame 91 is moved into a furnace,” paragraph 6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating to occur at a location remote from the assembly station. To do so would have merely been to apply a known technique to a known method ready 
In reference to claims 21 and 26, Terrill discloses cooling the assembled QFN stack after the heating, but prior to the encapsulating, implied in the temperature ‘decreasing’ as part of reflow operation 1218, paragraph 73, which occurs prior to encapsulation operation 1220, see Figure 12.
Horie teaches cooling the assembled stack after the heating, but prior to the encapsulating, paragraphs 60 and 61. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cool the assembled QFN stack after the heating, but prior to the encapsulating. One would have been motivated to do so in order to allow for the solder to solidify, paragraph 61.
	
Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) as applied to claims 8 and 15 above, and further in view of Kolan et al. (US 2009/0072391).
	In reference to claims 24 and 29, Terrill in view of Mori does not disclose the heating of the assembled QFN stack comprises heating to cure the epoxy paste.
	Kolan et al. (US 2009/0072391) discloses a method of making a semiconductor device package including teaching heating an assembled stack to cure the epoxy paste, paragraphs 38-40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the heating of the assembled QFN stack to comprise heating to cure the epoxy paste. One would have been motivated to do so in order to secure the component together.
	
Claims 32, 34, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) as applied to claims 1  and 9 above and further in view of Herbsommer et al. (US 2012/0256239).
In reference to claims 32 and 44, Terrill is silent regarding the attachment medium being at least one solder paste patch.
Herbsommer et al. (US 2012/0256239), hereafter “Herbsommer,” discloses a package including an attachment medium being at least one solder paste patch, 930, 930a in Figure 9, paragraph 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one solder paste patch. One would have been motivated to do so in order to form discrete solder paste regions for respective electrical connection, see paragraph 53.
In reference to claims 34 and 46, Terrill is silent regarding the attachment medium being at least one screen-printed layer of solder paste.
Herbsommer teaches an attachment medium being at least one screen-printed layer of solder paste, paragraph 52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one screen-printed layer of solder paste. 

Claims 38, 39, 41, 50, 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Terrill et al. (US 2014/0273344) in view of Mori et al. (US 4,878,610) as applied to claims 1 and 9 above and further in view of Chiang (US 7,190,060).
In reference to claims 38 and 50, Terrill is silent regarding the attachment medium being an epoxy paste.

In reference to claims 39 and 51, Terrill is silent regarding the attachment medium being at least one epoxy paste patch. 
Chiang discloses a semiconductor device package including teaching an epoxy paste patch, attachment medium, 154 in Figure 4A, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be an epoxy paste patch. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).
In reference to claims 41 and 53, Terrill is silent regarding the attachment medium being at least one screen-printed layer of epoxy paste.
Chiang discloses a semiconductor device package including teaching an epoxy paste patch, attachment medium, 154 in Figure 4A, col. 11 line 64 to col. 12 line 7 and col. 28 lines 28-52. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the attachment medium to be at least one screen-printed layer of epoxy paste. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717.  The examiner can normally be reached on M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897